DOMENGEAUX, Judge,
concurring.
I concur with the majority opinion and its result. Appellant has cited the case of Ray v. Superior Iron Works and Supply Company, Inc., 284 So.2d 140 (La.App. 3rd Cir. 1973), 286 So.2d 365, writ refused December 14, 1973, in furtherance of his position. That case is readily distinguished. It was a workmen’s compensation claim and encompassed a different factual and legal situation. I make mention of Ray only because I was on the Ray panel and feel that it is propitious to suggest no inconsistency exists between it and the present case.